--------------------------------------------------------------------------------

FRAMEWORK
AGREEMENT


between

ALSTOM (Switzerland) Ltd.
Brown Boveri Str. 7
5401 Baden
Switzerland


hereinafter referred to as “Alstom”

and

Mantra Energy Alternatives Ltd
4-2119 152nd Street South
Surrey, BC V4A 4N7
Canada


hereinafter referred to as “Mantra”

both parties hereinafter referred to individually as a “Party” or collectively
as “Parties”

concerning

[exhibit10-1x1x1.jpg]

Mantra Alstom Framework Agreement 8-K Exhibit 10.1 Blacked Out Version 1



--------------------------------------------------------------------------------



This Framework Agreement, together with its Appendixes and Addendums attached
hereto, (the “Agreement”) is entered into by and among Mantra and Alstom as of
[Month] [Day]st, 2013 (the “Effective Date”),

RECITALS:

WHEREAS, Alstom has expertise, capabilities, technologies and patent
applications with the respect to the development of manufacture of industrial
products, systems, equipment and services in connection with the capture and
utilization of carbon dioxide in power generation and industrial setting,
including the conversion of CO2 to chemical products.

WHEREAS, Mantra owns Intellectual Property related to the electrochemical
conversion of carbon dioxide to chemical products, and has the foundation of
knowledge and the internal and external expertise and know-how necessary to
develop new CO2 conversion processes.

[exhibit10-1x2x1.jpg]

NOW, THEREFORE, in consideration of the promises and undertakings set forth
herein, the Parties agree as follows:

1.

Definitions

    1.1

“Affiliate” shall mean any entity that is controlled by, controls, or is under
common control with Mantra or Alstom, as the case may be. For this definition,
control shall mean (a) direct or indirect ownership of more than fifty per cent
(50%) interest in the income of the entity in question; provided, however, that
is local law requires a minimum percentage of local ownership, control shall be
established by direct or indirect beneficial ownership of one hundred (100%) of
the maximum ownership percentage that may, under such local law, be owned by
foreign interests; (b) possession, directly or indirectly, of the power to
direct or cause the direction of management or policies of the entity in
question (whether through ownership of securities or other ownership interests,
by contract or otherwise); or (c) any other relationship that, in fact,
constitutes actual control.

    1.2

“Approved Subcontractors” means Third Party service providers and subcontractors
under a contract or similar agreement with a Party and/or its Affiliates in
furtherance of or to assist a Party (and such Party’s Affiliates, as
appropriate) in analytic, research, diagnostic, pilot, demonstrative and
validation purpose or studies in such Party’s performance of the Pilot Project.

    1.3

“Background IPR” means any invention, design, technology, know-how, patent or
any other IPR (i) which was owned by a Party and/or by an Affiliate of such
Party as of the effective date this Agreement, or (ii) which is developed or
created by a Party or an Affiliate of such Party after the effective date of
this Agreement provided it is not developed by a Party directly in association
with the Project, or (iii) which is acquired from a third party before or after
the effective date of this Agreement.


--------------------------------------------------------------------------------


1.4

“Confidential Information” means information and material disclosed by or on
behalf of one Party and/or its Affiliates (the “Discloser”) to the other Party
and/or its Affiliates (the “Recipient”) after this Agreement is entered into, of
whatsoever nature (whether oral, written, magnetic, electronic, graphic,
digitised or in any other form) and howsoever stored (including in hard copy,
electronically or otherwise), provided that written information or material is
clearly marked in a conspicuous place as “Confidential” or “Proprietary” (or
words of similar import) and an oral information is within thirty (30) days of
such oral disclosure confirmed in writing as confidential or proprietary,
containing or consisting of information or material of a technical, financial,
operational commercial, administrative, legal or planning nature or in the
nature of intellectual property of any kind, and relating (wholly or in part) to
this Agreement and/or the Project,

    1.5

“Foreground IPR” means any invention, design, technology, know-how, patent or
any other IPR developed by a Party and/or its Affiliates during the term of the
Project, limited to the extent, however, it has been developed directly as a
result of the Project. For the avoidance of doubt, Foreground IPR does not
include any Third Party IPR except for a Party’s Affiliates, and Approved
Subcontractors performing work under a Project. .

    1.6

“FTE” means the efforts of one or more employees of a particular Party and/or
its Affiliates (or employees of Approved Subcontractors), equivalent to the
efforts of one full time employee (i.e., and employee that works at least one
thousand seven hundred sixty (1760) hours per year) for such Party.

    1.7

“Intellectual Property Rights” or “IPR” means any intellectual and industrial
property rights including, without limitation, patents, designs, utility models,
copyright, database rights, trade marks, rights in know-how, trade secrets and
confidential information and any other rights of similar or equivalent effect
anywhere in the world.1.8 “Joint Results” means Results jointly owned by the
Parties, as the case may be according to the Special Terms and Conditions of a
Project.

    1.9

“Party” means either Mantra or Alstom.


between Mantra and Alstom associated with the development of technologies and
processes for the conversion of CO2 to chemical products, and determine the
feasibility of manufacture and commercialization of products and equipment for
the conversion of CO2 to chemical products for sale to Third Parties, all on the
terms and conditions set forth in this Agreement.

    1.11

“Project Results” or “Results” means any data or information obtained, or any
work product, deliverable, or Foreground IPR made, by any Party whether solely
or jointly with any other Party during the performance of a Project.

    1.12

“Special Terms and Conditions” means the Project-specific terms and conditions
to be mutually agreed upon by the Parties and signed and attached to this
Agreement, forming a separate Addendum to this Agreement for each Project.

  1.13

“Third Party” means a party other than Mantra and/or ALSTOM and/or any of its
Affiliates.


--------------------------------------------------------------------------------


1.14

“ERC Technology” means Mantra’s proprietary technology for the conversion of CO2
to chemical products, as described in Appendix A.


2

Scope of the Agreement

    2.1

Mantra and Alstom agree to co-operate in the Projects related to the research
and development of ERC Technology. The following items shall be defined for
every Project in the Special Terms and Conditions for such Project:


  -

The purpose, aims and objectives of the Project to be carried out under the
terms of this Agreement (including the anticipated Results).

  -

Technical description of the subject matter of Project, including clear sub-
divisions of work to be carried out.

  -

Share and/or allocation of costs.

  -

The responsibilities of the Parties with regard to their work scope.

  -

Both Parties’ contact persons and project managers.


2.2

This Agreement does not establish any obligation to perform a specific Project
until the Special Terms and Conditions for such Project have been agreed upon.

    2.3

The Special Terms and Conditions appended hereto will include Phases and/or Work
Packages for each Project. The commencement of each Phase and Work Package shall
be at Alstom’s sole option. Notwithstanding the inclusion of such Phases and/or
Work Packages in the Special Terms and Conditions, Mantra shall not commence
work on any Phase or Work Package without the prior written approval of Alstom,
and neither party shall have any obligation with respect to any Phase or Work
Package not approved by Alstom.

    2.4

Mantra acknowledges that this Agreement is entered into by Alstom on behalf of
itself and for the benefit of any Alstom Affiliates which may be nominated by
Alstom from time to time by written notice to Mantra. Mantra agrees to perform
its obligations towards Alstom, or towards any such nominated Alstom Affiliate.
Alstom will cause such nominated Affiliates to comply with the provisions of
this Agreement, as if they were parties hereto.


3

Performance of the Parties


3.1

Each Party undertakes to perform its obligations in connection with the Project,
on the terms of this Agreement, as amended by the Special Terms and Conditions
for that Project.

    3.1

The Parties shall hold regular meetings (not less than once every six months) in
order to inform each other on the status of the activities covered hereunder.


4

Confidentiality


4.1

Recipient agrees to maintain secret and confidential all Confidential
Information, and to use the same exclusively for the purposes of this Agreement,
and not to disclose the Confidential Information or make it otherwise available
to any Third Party other than its employees, subcontractors, and licensees
(subject to Article 4.3) to whom and to the extent that such disclosure is
reasonably necessary for the purpose of the Projects. Without limiting the
generality of the foregoing, the Recipient will not use, manufacture, or sell
the Discloser’s Confidential Information or any device or means incorporating
any of the Discloser’s Confidential Information, and will not use any of the
Discloser’s Confidential Information as the basis for the design or creation of
any device or means except in each of such cases as set out in this Agreement.


--------------------------------------------------------------------------------


4.2

The obligations of Article 4 shall not apply to Confidential Information that:


  -

was in the public domain at the time it was transmitted to the Recipient, or

  -

became publicly available for reasons other than as a result of a breach of this
Agreement, or

  -

was in the Recipient’s possession, without any limitation regarding its
disclosure at the time it was transmitted to the Recipient, or

  -

was independently developed by the Recipient without the benefit of the
Confidential Information, or

  -

was obtained in good faith by the Recipient from a third party.


4.3

Recipient will, in each case prior to disclosure of Discloser’s Confidential
Information, contractually impose a confidentiality obligation no less
restrictive than the confidentiality obligation stipulated by this Agreement on:

      (a)

all of their employees and any consultant working for them to whom disclosure of
such Confidential Information is necessary for the performance of the Project,

      (b)

their Affiliates or subcontractors contributing to the Project and any of their
licensees authorized pursuant to Article 6.

      4.4

Neither Party will disclose any terms or conditions of this Agreement, including
the Parties named herein, to any person who is not a director, officer, employee
or bona fide authorized representative of the Party or its Affiliates, without
the prior written consent of the other Party except:

    (a)

if such Party determines, acting reasonably, that disclosure is required by Law,
the order of a government agency or by a court of competent jurisdiction, or
during the course of its business or the performance of its obligations under
this Agreement; and

    (b)

if such disclosure is not required by Law it is made under terms that restrict
further disclosure to the extent necessary to protect the interests of the other
Party.

      4.5

Notwithstanding Article 4.4 above, for its commercial activities both Parties
shall be entitled to provide information to their clients on the existence of
the scope and objectives of a Project as long as such disclosures do not include
the Confidential Information.

      4.6

Neither Party will issue news releases or other public announcements without
receiving the prior written consent of the other Party hereto.

      4.7

The obligations under this Section 4 shall come into force on the date the
Agreement is signed by both Parties and shall remain effective for a period of
five (5) years after: (a) termination of this Agreement, or (b) the last Project
being performed under this Agreement, whichever occurs later.


5

Intellectual Property Committee, Review, and Cooperation

   

Intellectual Property Committee


--------------------------------------------------------------------------------


5.1

Formation. Promptly after the Effective Date, the Parties shall establish an
intellectual property committee to oversee the intellectual property activities
of the Parties under this Agreement, as more specifically provided herein (the
“IPC” or the “Intellectual Property Committee”). The IPC shall keep the project
managers of the Parties (the “PMs”) reasonably informed of its progress and
activities within the Project and each Party shall bear all expenses related to
their members’ participation on the IPC. The IPC shall perform the following:


  (i)

discuss and, if appropriate, investigate any issues that a Party may raise with
respect to the intellectual property rights of any Third Party relevant to the
activities conducted pursuant to the Project and make recommendations to the PMs
regarding appropriate actions, if any, with respect thereto;

        (ii)

discuss, coordinate and monitor filings made with the respective governmental
patent office(s), for patent rights relating to the Project made during the
Term; and

        (iii)

perform such other functions as may be assigned by the PMs to further the
Project, as may be agreed upon by the Parties.


5.2

Membership. Each Party, in its sole discretion, shall appoint two (2) members to
the IPC and shall provide written notice to each other Party of the names and
contact information of all such appointed members within ten (10) days after the
Effective Date.

    5.3

Meetings. The IPC shall meet at least twice annually during the Term, in person
or via teleconference or video conference, as mutually agreed by the IPC
members.

    5.4

Minutes. The IPC shall keep accurate written minutes of its deliberations, which
shall be provided to the PMs within ten (10) business days after each meeting. .

    5.5

Decisions and Dispute Resolution. All decisions of the IPC shall be made by
unanimous vote, with each Party having one (1) vote. If the IPC is unable to
resolve any dispute, controversy, or claim within thirty (30) days after it
first addresses such matter (or such longer period as the Parties may mutually
agree), then the dispute shall be submitted to the PMs for resolution.

   

Review & Cooperation in Patenting Activities.

    5.6

The Parties will cooperate, through the IPC, in the patenting of Results. The
Parties shall inform the IPC of all Project Results (whether or not patentable
or otherwise subject to potential protection or registration), obtained by a
Party in the course of this Agreement by means of reports or publication drafts
made to the IPC. In addition, each Party will notify the IPC promptly after
identifying any Result that it believes is patentable, and will supply the IPC
with copies of that Result.

    5.7

No patent application disclosing or claiming Results will be filed without
notice to the IPC, who in turn will notify the PMs. The IPC will be given a copy
of the draft patent application prior to the planned filing and 10 business days
in which to review and comment prior to filing. Where necessary to protect the
Parties’ respective patent rights, the Parties will cooperate to make patent
application filings concurrently (i.e., on the same day). In addition, no patent
application will be filed containing the Confidential Information of another
Party without the prior written consent of the other Party.


--------------------------------------------------------------------------------


Filing, Prosecution and Maintenance of Each Party’s Patent Rights.

   5.8

Each Party shall have the sole and exclusive right, in such Party’s absolute
discretion, but not the obligation, to draft, file, prosecute, maintain and
enforce (collectively, “Prosecute”, or “Prosecution”) all patents and patent
applications within each Party’s Results. In the case of Results jointly-owned
by the Parties, the Parties shall reasonably cooperate with the others in the
registration of IPR in the Results, where such registration is decided by the
IPC, and shall share the cost associated with such registration, such as
attorney filing, prosecution, and annuity fees and other reasonable costs
associated with such registration.

   5.9

In case a Party elects to abandon any Intellectual Property Rights arising from
Results, including but not limited to patents, such Party shall inform the other
Party prior to abandoning such Intellectual Property Rights. Upon request of the
other Party, the first Party shall transfer all rights and title to such
Intellectual Property Rights to the other Party. The other Party shall bear all
costs related to the transfer and all costs for further maintaining the
Intellectual Property Rights. Upon request of the first Party, the other Party
shall grant to the first Party a non-exclusive, royalty-free license to use the
Intellectual Property Rights.


6

Intellectual Property and Rights to Project Results

  

Ownership of Background Intellectual Property Not Affected


6.1

This Agreement does not affect the ownership of any Intellectual Property in any
Background IPR or in any other technology, design, work, invention, software,
data, technique, Know-how, or materials that are not Project Results. The
Intellectual Property in them will remain the property of the Party that
contributes them to the Project (or its licensors). No licence to use any
Intellectual Property is granted or implied by this Agreement except the rights
expressly granted in this Agreement.

   6.2

Each Party shall bring to the attention of the other, in writing, any of its
Background IPR and/or Third Party IPR of which it is aware prior to using such
in a Project. Appendix 2 includes a listing of Background IPR and/or Third Party
IPR expected to be used in the Project as of the Effective Date.

  

Licence of Background IPR

   6.3

Each Party grants the other a royalty-free, non-exclusive licence to use its
Background IPR solely for the purpose of carrying out the Project, but for no
other purpose. Neither Party may grant any sub-licence to use the other's
Background IPR (except that the ALSTOM may allow ALSTOM Affiliates, and any
person working for or on behalf of ALSTOM or any ALSTOM Affiliate, to use the
other Party’s Background IPR for the purpose of carrying out the Project).


--------------------------------------------------------------------------------


Ownership of Results Under Project

    6.4

Results first created in connection with the Project described in either
Addendum A or Addendum B shall vest in and be owned absolutely by the Party
first creating it, or shall be jointly owned by the Parties if jointly created.

   

License to Alstom Results

    6.5

For Project Results owned by Alstom, Alstom grants to Mantra a non- exclusive,
irrevocable, royalty-free and non-transferable right to use the Results to
conduct work under this Agreement and for internal research and development
activities. Mantra shall not be entitled to use or sub-license the Results for
third party projects except with the prior written approval of Alstom. For
avoidance of doubt, the license granted by Alstom under this Article 6.5 is
limited to Alstom’s Project Results, which includes Alstom’s Foreground IPR but
does not include Alstom’s Background IPR.

   

License and Option to Mantra Results

    6.6

For Project Results owned by Mantra, Mantra hereby grants to Alstom a non-
exclusive, royalty-free, fully paid-up commercial license with the right to
grant sub-licenses. For avoidance of doubt, the license granted to Alstom under
this Article 6.6 is limited to Mantra’s Project Results, which includes Mantra’s
Foreground IPR but does not include Mantra’s Background IPR.

    6.7

The Parties acknowledge that Alstom may desire to acquire either or both of (a)
an exclusive license to Mantra’s Project Results (instead of the non- exclusive
license provided in Article 6.6) and/or (b) a license to Mantra’s Background IPR
reasonably required for commercialization of the Project Results (which license
is not provided in Article 6.3); accordingly, Alstom shall have the right of
options to (a) the exclusive license of Mantra’s Project Results, and/or (b) a
license to any Background IPR reasonably required for commercialization of the
Project Results (“Project-related Background IPR”). On Alstom’s request, Mantra
shall (a) exclusively license to Alstom (or Alstom Affiliates if so designated)
the rights in and to any or all such Project Results, and/or (b) license to
Alstom (or Alstom Affiliates if so designated) the rights in and to any or all
Project-related Background IPR, each in accordance with the following
provisions:


  (i)

The Parties will, if Alstom gives Mantra written notice of the license(s) for
which Alstom desires to exercise its option (an “Option Notice”) at any time
during the period of Three (3) months from the expiration or termination of this
Agreement (the “Term of the Option”), negotiate the terms on which Mantra will
exclusively license to Alstom Mantra’s Project results and/or license to Alstom
any Project-related Background IPR identified by Alstom (the “Option License”).

        (ii)

Following Mantra’s receipt of an Option Notice, the Parties will negotiate in
good faith (taking into account the respective contribution of the parties), for
a period of up to 6 months after the date of receipt of the Option Notice (the
“Negotiation Period”) the terms of the Option License, which shall be reasonable
and shall be negotiated and agreed between the Parties in good faith. If the
Parties are unable to agree the terms of the Option License within the
Negotiation Period, Alstom’s right to an Option License will lapse, except as
provided in clause 6.7(iii) below.


--------------------------------------------------------------------------------


  (iii)

Mantra will not, until the end of the Negotiation Period, negotiate with any
third party with a view to granting a licence to use Mantra’s Project Results or
Project-related Background IPR, or assigning such Project Results or
Project-related Background IPR, nor, after the end of the Negotiation Period,
will Mantra grant a licence to or assign its Project Results to any third party
on any terms more favourable than those offered to Alstom pursuant to this
clause 6.7. In the event that Mantra desires to grant a license or to assign
Mantra’s Project Results to any third party for use, or which may allow use,
Mantra shall first offer such Project Results to Alstom on the same terms and
conditions as are offered to the third party. Alstom shall have 30 days during
which to accept said offer. If Alstom does not accept said offer within said
period, Mantra shall be free to accept the third-party offer. If Mantra does not
enter into an agreement with the third party on said terms and conditions and
close the transaction within 90 days, Alstom’s right of first refusal shall be
reinstated and the procedure described in this paragraph 6.7(iii) shall again be
applicable.

        (iv)

Until the end of the Negotiation Period, Mantra will keep all Mantra Project
Results confidential.


6.8

Each Party shall ensure that its Affiliates, employees, consultants, contractors
and agents conducting work under the Projects comply with the requirements of
this Article 6 with respect to any Foreground IPR developed by such Affiliates,
employees, consultants, contractors and agents directly as a result of the
Project.

    6.9

Either Party may assign any or all of its rights under Foreground IP to any of
its Affiliates, subsidiaries, sibling corporations, parent, or successors in
interest upon written notice to the other Party, and the other Party shall
cooperate in the execution of documents necessary for such assignment.


7

Warranty and Liability


7.1

Each party represents to the other Party that it is not aware of any
infringement of third party Intellectual Property Rights. As soon as either
Party becomes aware of an infringement of third party intellectual property
rights, it shall immediately notify the other Party thereof.

    7.2

Mantra warrants that it will perform its obligations hereunder using state of
the art methods and reasonable care and skill.

    7.3

Except for the representations in Articles 7.1 and 7.2, any other
representations or warranties are expressly excluded. In particular, (i) neither
Party warrants to the other Party that the information supplied under this
Agreement is accurate or complete; (ii) neither Party warrants the fitness for
any purpose of the Results or that the Results can be further used for any
specific developments or in connection with certain products or processes; (iii)
neither Party warrants to the other Party that the Results achieved do not
infringe third party intellectual property rights.


--------------------------------------------------------------------------------


7.4

To the extent that any Party has the rights to products and/or services pursuant
to Article 6 and chooses to commercialise products and/or services based on
Results, such Party shall bear the sole responsibility for the conception of
such products or services and shall be liable towards third parties in
connection with such commercialisation.

    7.5

Neither Party shall be liable towards the other Party for loss of profit, loss
of use, loss of production, loss of contract or any other economic or financial
loss or for any other special, indirect or consequential damages whatsoever.


8

Payments


8.1

Costs for each approved Work Package and Phase shall be no greater than that
shown in the itemized budget for the relevant Project’s Special Terms and
Conditions.

    8.2

Mantra shall submit to ALSTOM a detailed, monthly invoice, specifying the
services completed and the relevant Work Package and/or Phase. Alstom will pay
Mantra approved fees and expenses for services performed in accordance with this
Agreement within 30 days after receipt of invoice. The invoice will be submitted
to Alstom within 60 to 90 days of the end of a Project. The payment of retention
money for will be made after Alstom’s final acceptance of deliverables due under
the Project. Alstom’s billing address is:

ALSTOM (Switzerland) Ltd.
Brown Boveri Str. 7
5401 Baden
Switzerland
Attn: Michal Bialkowski


Payments shall be submitted to the address noted on the invoice.

    9

Duration and Termination of the Contract


9.1

This Agreement shall come into force upon signing by both Parties and, subject
to section 9.2, shall remain valid for (five) 5 years or the completion of the
last active Project, whichever last occurs. This Agreement may be extended at
any time by the written agreement of both Parties.

    9.2

On termination of a Project under this Agreement, both Parties undertake either
to return or to demonstrably destroy all confidential information and data
belonging to the other Party, which have been received during the period of the
respective Project, provided, however, that the Parties may retain any
Deliverables defined under the Special Terms and Conditions of a Project.

    9.3

This Agreement may be terminated by either Party at any time upon three (3)
months written notice.

    9.4

Without prejudice to any other rights provided herein, either Party may
terminate this Agreement by written notice to the other Party in the following
cases:


--------------------------------------------------------------------------------

insolvency, liquidation, commencement of insolvency or winding-up proceedings of
either Party; or

either Party assigns or attempts to assign its rights or obligations under this
Agreement or any part thereof to any other party (except as otherwise expressly
provided under this Agreement) without the prior written consent of the other
Party.

9.5

In the event of termination or expiration under this Agreement, Mantra shall
immediately stop all work and provide Alstom with the latest drafts and
completed versions of any Deliverables prepared by Mantra.

    9.6

Upon early termination by Alstom, other than as a result of Mantra’s breach of
this Agreement, Mantra shall be entitled to payments due for approved work
completed on or before the date of termination and for which an acceptable
invoice is submitted in accordance Article 8 of this Agreement.

    9.7

The provisions of Articles 4, Error! Reference source not found., 6, 7, and 10
shall survive any expiration or termination of this Agreement. With respect to
Article 5, Paragraphs 5.1 through 5.7 shall survive for a period of one (1) year
after expiration or termination of this Agreement, and Articles 5.8 and 5.9
shall survive indefinitely


10

Dispute Settlement / Applicable Law

   

In the event of any dispute arising out of or in connection with this Agreement,
the parties agree to submit the matter to settlement proceedings under the ICC
ADR Rules. If the dispute has not been settled pursuant to the said Rules within
45 days following the filing of a Request for ADR or within such other period as
the parties may agree in writing, such dispute shall be finally resolved under
the Rules of Arbitration of the International Chamber of Commerce by three
arbitrators appointed in accordance with the said Rules of Arbitration. The
language of the arbitration shall be English. The place of arbitration shall be
New York, USA. This Agreement shall be governed by, and construed in accordance
with, the laws of New York, USA.

    11

Miscellaneous


11.1

Any amendments, additions or changes to this Agreement shall be specified in
writing in supplements and must be signed by all contracting parties.

    11.2

This Agreement supersedes and cancels all previous understandings, negotiations,
representations, and agreements between the Parties with respect to the subject
thereof, whether oral or written. If Alstom issues a purchase order or other
document purporting to relate to this Agreement, such document issued by Alstom
shall be considered to be for Alstom’s internal use only, and the provisions
contained therein shall not amend this Agreement except as may be expressly
agreed to by Mantra in writing.


--------------------------------------------------------------------------------


11.3

This Agreement, with attached Appendices and Addenda, constitutes the entire
agreement between the Parties relative to the subject matter.

    11.4

Whenever possible, provisions in this Agreement and its Appendices and Addenda
will be construed as complementary rather than conflicting; however, in the case
of an ambiguity or conflict, the documents will be interpreted and prevail in
the following descending order of priority: this Agreement;

the Appendices to this Agreement in numerical order so that Appendix 1 has the
highest priority and so on;

the Addenda to this Agreement in alphabetical order so that Addendum A has the
highest priority and so on.

11.5

The failure of either Party to insist, in any one or more instances, upon the
strict performance of any of the provisions of this Agreement or to exercise any
right contained herein will not be construed as, or constitute in any way, a
waiver, modification or relinquishment of the performance of such provision or
right(s), or of the right to subsequently demand such strict performance or
exercise such right(s). Unless expressly agreed to in writing, the rights will
remain in full force and effect.

    11.6

This Agreement and all rights hereunder are intended for the sole benefit of the
Parties and will not imply or create any rights on the part of, or obligations
to, any other Person, except as otherwise expressly provided for under this
Agreement.

    11.7

The Parties are independent contractors to each other, not partners or joint
venturers. Neither Party will have any right, power or authority to enter into
any contract or undertaking for, or act on behalf of, or to act as or be an
agent or representative of, or to otherwise bind, the other Party, unless
expressly agreed otherwise in writing.

    11.8

Either Party may assign this Agreement (or any part thereof) to any of its
affiliates, subsidiaries, sibling corporations (including any ALSTOM joint
venture corporation), parent, or successors in interest upon written notice to
the other Party. This Agreement will inure to the benefit of and be binding upon
the successors and assigns of the Parties.

    11.9

If any provision of this Agreement should be found to be invalid, this shall not
in any way affect the validity of the remaining provisions. To the extent that
any provision is held void, invalid, unenforceable or inoperative, both Parties
agree to negotiate in good faith to achieve an equitable adjustment in the
provisions of this Agreement with a view to achieving the original purpose and
intent of the Agreement.

Alstom (Switzerland) Ltd.

Place: _____________________


Date: ______________________

--------------------------------------------------------------------------------

___________________________
(Signature)


___________________________
(Signature)

 

Mantra Energy Alternatives Ltd.


Place: _____________________



Date: ______________________



___________________________
(Signature)


___________________________
(Signature)


--------------------------------------------------------------------------------

APPENDIX 1

Description of the “Technology”

Note: For a full description of the ERC technology and associated IP, see the
patent application WO/2007/041872, “Continuous Co-current Electrochemical
Reduction of Carbon Dioxide”.

The ERC (“Electro-Reduction of Carbon Dioxide”) technology employs an
electrochemical reactor to convert carbon dioxide (CO2) into formate ions
(HCO2-), and subsequently a formate salt (e.g. NaHCO2, KHCO2, or NH4CO2) or
formic acid (H2CO2). In general the process involves the mixing of a
CO2-containing gas stream with an aqueous liquid electrolyte, their co-current
two-phase flow through and over a porous three-dimensional (3D) cathode at which
the reduction reaction takes place, and the separation of the product. The
process also involves a complementary oxidation reaction at the counter
electrode, or anode, and the corresponding electrolyte handling.

The ERC reactor is generally composed of a number of compartments, or cells,
each of which contains two electrodes spaced apart and separated into two
chambers by an ionically conductive but electronically insulating layer that
prevents mixing of the fluids in each compartment. The negatively charged
electrode (cathode) is in the form of a fluid permeable conductive mass, such as
a bed of particles or a fixed porous matrix, which is composed of an
electronically conductive material, the surface of which is a good
electro-catalyst for the desired reaction. CO2-containing gas and an ionically
conductive liquid (cathode electrolyte, or catholyte) flow co-currently into the
cathode chamber via an inlet, through and over this cathode where the desired
reduction reaction takes place, and out of the cathode chamber via an outlet. A
complementary oxidation reaction occurs at the counter-electrode
(positively-charged terminal or anode), where an ionically conductive liquid
(anode electrolyte, or anolyte) flows over or through this electrode, which can
be flat or 3D. The operating parameters of this reactor are selected such that
advantageous mass transfer characteristics are obtained.

While there are a wide variety of setups, reactants, products, and operating
parameters through which ERC can be used, an example is provided below based on
one of these embodiments. This example represents a small range of the ways in
which ERC can be implemented, but is nonetheless illustrative.

In this example ERC is employed to convert CO2 to sodium formate (NaHCO2). An
aqueous solution of a sodium salt such as sodium bicarbonate (NaHCO3) would be
used as the catholyte, generally in concentrations of greater than 1 M to
provide sufficient ionic conductivity. Additives such as sodium chloride (NaCl)
may be included to further promote conductivity. This catholyte is mixed with a
CO2-containing gas stream, which, depending on its composition, may be
pretreated to remove particulates or other impurities. The mixture flows
co-currently in two-phase flow into the cathode chamber(s) and over and through
the 3D cathode. Employing a 3D structure for the cathode greatly increases the
surface area available for reaction and reduces CO2 mass transfer constraint .
An imposed potential difference between the two electrodes causes the following
“primary” reaction to occur:

[exhibit10-1x14x1.jpg]

--------------------------------------------------------------------------------

It is important to note that the active species in this reaction is aqueous
carbon dioxide [CO2(aq)], as opposed to gaseous CO2 or bicarbonate. This fact
necessitates the presence of CO2-containing gas in the reactor, as the
solubility of CO2 in water is low. The presence of the gas provides the driving
force for maintaining the concentration of CO2 (aq)in the electrolyte. The
gas/liquid holdup ratio in the reactor is an important operating parameter, and
is optimized where enough gas is available to maintain CO2 (aq)concentrations
and enough liquid is available to provide sufficient conductivity. CO2
solubility increases with increasing CO2 partial pressure and decreasing
temperature, and as a result the reactor may be run at super-atmospheric
pressure (or, in the case of an impure gas stream, enriching its CO2 volume
fraction) and at ambient temperatures.

The speciation between CO2(g)/CO2(aq)/HCO3-/CO3 2-, and thus the pH upon which
this speciation is dependent, is critical to the efficacy of the process. High
pH values will result in much of the aqueous CO2 being sequestered as carbonate,
while low values will contribute to an undesirable side reaction that also
occurs at the cathode:

[exhibit10-1x15x1.jpg]

Although Reaction 2 is thermodynamically favored over Reaction 1, the selection
of an electro-catalyst with a high hydrogen overpotential (e.g. Pb, Sn, In, or
Hg) for the cathode surface will promote Reaction 1 over Reaction 2. Operation
above pH 7 and below pH 10 is preferred, to suppress both Reaction 2 and the
sequestration of CO2 in carbonic species. The occurrence of Reaction 2 makes the
direct formation of formic acid difficult, as this would require operation in
acidic conditions. Other side reactions may occur to a small extent, such as the
reduction of CO2 to CO orhydrocarbons. The “current efficiency” is an important
indicator of performance, and represents the fraction of the current that is
consumed in the primary desired reaction (CO2 reduction to formate).

At the anode a complementary oxidation reaction occurs. The function of the
anolyte is both to provide electrons for reduction and provide cations to
balance the charge. In the instance of producing NaHCO2, the anolyte would thus
need to contain sodium ions, and would likely be sodium hydroxide (NaOH) or a
sodium salt such as NaCl. The corresponding oxidation reactions are:

[exhibit10-1x15x2.jpg]

As a result of the oxidation, a co-product is formed. In the instances of
hydroxide and chloride, the co-product would be oxygen gas and chlorine gas,
respectively.

Both catholyte and anolyte leave the reactor through their respective outlets
and are directed to phase separators. The CO2-containing cathode gas is
separated, any hydrogen present removed or recovered, and the remaining gas
vented or recycled. Product-containing catholyte liquid may be recycled to the
reactor to increase product concentrations, and may undergo further
concentration stages. Byproduct gas from the anode is vented or recovered and
the anolyte is recycled to the reactor.

APPENDIX 2

[exhibit10-1x15x3.jpg]

--------------------------------------------------------------------------------

[exhibit10-1x16x1.jpg] 


--------------------------------------------------------------------------------



ADDENDUM A

Special Terms and Conditions for the CO2-to-Formate pilot project (“Pilot
Project”)

RECITALS

WHEREAS, the Parties wish to pursue activities to design, install, operate and
test a pilot based on the Technology and located in an industrial site (the
“Pilot”), and evaluate the scale-up of such Pilot to commercial scale to
determine the feasibility of manufacture and commercialization of products and
equipment for the conversion of CO2 to Formate and Formic Acid for sale to Third
Parties, all on the terms and conditions set forth in the Agreement and this
Addendum.

A.1 DEFINITIONS

A.1.1 “Field” means the use of the Technology for the conversion of CO2 to
formate and formic acid.

A.1.2 “Host Site” means Third Party provider of an industrial site to host the
Pilot in a contract or similar agreement with a Party and/or its Affiliates in
furtherance of or to assist a Party (and such Party’s Affiliates, as
appropriate) in site arrangement, installation, operation, demonstrative and
validation purpose or studies in such Party’s performance of the Pilot Project.

A.1.3 “Off-taker” means Third Party providing services to off-take at the Host
Site formate and formic acid produced by the Pilot, and in a contract or similar
agreement with a Party and/or its Affiliates in furtherance of or to assist such
Party (and such Party’s Affiliates, as appropriate) performance of the Pilot
Project.

A.1.4 “Work Plan” means the written plan agreed upon by the Parties describing
in detail the development activities to be carried out in connection with the
Pilot Project, including, without limitation, a description and summary of the
technical targets and timelines for each of the activities to be conducted by
the Parties, as well as appropriate allocation of FTE; which written plan may be
amended from time to time by written agreement of the Parties. The Work Plan,
and any amendment thereto, shall be attached this Agreement.

[exhibit10-1x17x1.jpg]

A.1.6 “Deliverables” means each Party shall deliver to the other Party all
relevant information, data, reports and results arising from their respective
performance of the Work Plan, describing in detail the work accomplished by such
Party, along with any samples, materials, or other information reasonably
requested by any other Party to support Alstom’s evaluation of whether the Pilot
Project passes TCGR pursuant to Sections A.1.5 and A.5.1 herein. Any
Deliverables delivered to a Party hereunder shall be owned by the delivering
Party, subject to the intellectual property ownership provisions set forth in
the Agreement and shall be deemed to be Confidential Information of the Party
who own such Deliverables.

--------------------------------------------------------------------------------

[exhibit10-1x18x1.jpg]

A.3 ROLES AND RESPONSIBILITIES

Party Role Responsibility Mantra







Lead execution of Pilot Project







•    Design of process and units operation based on the Technology
•    Selecting and securing a Host Site, ensuring that flue gas delivery, 
     necessary utilities and waste are properly management for the safe 
     operation of the Pilot.
•    Identifying a potential Off-taker to engage in the pilot validation
•    Engineering, Procurement and Construction of the Pilot at the Host 
     Site utilizing an Approved Subcontractor
•    Leading the elaboration of the pilot instrumentation and validation 
     plan, in collaboration with the Host Site and Alstom
•    Leading the commissioning of the Pilot, in collaboration with the Host 
     Site and Alstom
•    Leading the Pilot operation and testings, in collaboration with Host 
     Site, Off-taker and Alstom
•    Results analysis, in collaboration with Host Site and Alstom
•    Investigate external funding/grant opportunities Alstom Provide pilot
engineering, operation and testing services •    Conceptual design for a scaled
up, commercial size plant: CAPEX, 
     OPEX and end-product costs evaluation
•    Participate in making of pilot validation plan
•    Review design, results and analysis
•    Provide expertise for analytical, chemistry and engineering 
     issues during project
•    Investigate external funding/grant opportunities

[exhibit10-1x18x2.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x19x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x20x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x21x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x22x1.jpg]


--------------------------------------------------------------------------------

A.6 FINANCING

Mantra

Alstom

 * In-kind contribution to project (ca. 1.5FTE for whole duration of the
   project) to deliver scope of work as described in section A.5.

A.7 CONTACT PERSONS

Mantra

Larry Kristof
#562 800 15355 24th Ave.
Surrey, BC, V4A 2H9
Canada
larry@mantraenergy.com
+1-604-616-9607

Alstom

Dr. Frederic Vitse
1409 Centerpoint Blvd
Knoxville, TN 37932-1962
USA
frederic.vitse@power.alstom.com
+1 865 560 1732

Dr. Steve Bedell
1409 Centerpoint Blvd
Knoxville, TN 37932-1962
USA
steve.bedell@power.alstom.com
+1 865 670 4462

--------------------------------------------------------------------------------

ADDENDUM B

[exhibit10-1x24x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x25x1.jpg]

B.5 ROLES AND RESPONSIBILITIES

Party

Role

Responsibility

Observation

Mantra Test leader and upscale task owner •    Test preparation and execution
•   Electrode manufacturing
•   Results analysis
•   Reactor scale up
•   Conceptual design of the pilot


--------------------------------------------------------------------------------


Alstom Project sponsor, experimental data stakeholder and reviewer; supports
conceptual design of the pilot •   Project management
•   Review results and analysis
•   Participate in the conceptual 
     design of the pilot
•   Support selection of the pilot site.
•   Conceptual design for a scaled 
     up pilot; provides integration 
     support.
•   Provides support to engineering 
     design of the pilot.






B.6 WORK PACKAGES

[exhibit10-1x26x1.jpg] 


--------------------------------------------------------------------------------

[exhibit10-1x27x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x28x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x29x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x30x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x31x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x32x1.jpg] 


--------------------------------------------------------------------------------



[exhibit10-1x33x1.jpg] 


--------------------------------------------------------------------------------



B.6 MASTER TIME SCHEDULE

[exhibit10-1x34x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x35x1.jpg]

B.7 FINANCING

Financing of project phases is subjected to the outcome of the review and to the
conditions in Section 8. Table 3 shows the summary of the project cost and its
breakdown for each phase of the project. Phase 1 of the project will be paid by
Alstom with a 30% upfront payment. The remaining funding will be paid prior to
commencing of each phase with the similar payment conditions as for Phase 1. In
case an external funding is granted the contribution of Alstom will be reduced
accordingly.

--------------------------------------------------------------------------------

Table 3: The costs break down for each activity phase.

Project stage Labour [CAN $] Material [CAN $] Phase 1: Baseline
electrode/membrane selection
175’000
15’375 Phase 2: Improving catalyst
functionality
225’000
15’375 Phase 3: Reactor scale-up
Design
165’000
15’375 Phase 4: Conceptual pilot plant 20’000 15’375

Phase 5: Build and commission of
pilot plant
TBD and depend of
the outcome of prior
Phases and the test
vehicle and external
funding opportunities



TOTAL 585’000+cost of
Phase 5 61’500

 * Future Technology Execution contribution to project (ca. 0.5 – 1.5 FTE for
   whole duration of the project)

There will be monthly project reviews between Mantra and Alstom to ensure the
project is heading in the right direction and to plan the manpower/activities
for the following month. These reviews will take place early in the final week
of each month.

A.8 CONTACT PERSONS

Mantra

Larry Kristof
#562 800 15355 24th Ave.
Surrey, BC, V4A 2H9
Canada
larry@mantraenergy.com
+1-604-616-9607


Alstom

Dr. Michal Bialkowski
Future Technology Execution, Alstom Power
Geb 229B, Zentralstrasse 40, 5242 Birr
Switzerland
michal.bialkowski@power.alstom.com
Office: +41 58 506 5807
Cell: +41 79 596 52 86

--------------------------------------------------------------------------------